Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose
of establishing the defense of res                        Dec 10 2013, 9:34 am
judicata, collateral estoppel, or the law
of the case.


ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

DAVID W. STONE, IV                               GREGORY F. ZOELLER
Anderson, Indiana                                Attorney General of Indiana

                                                 GEORGE P. SHERMAN
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

ROBERT JACKSON,                                  )
                                                 )
        Appellant-Defendant,                     )
                                                 )
               vs.                               )    No. 48A05-1303-CR-148
                                                 )
STATE OF INDIANA,                                )
                                                 )
        Appellee-Plaintiff.                      )


                      APPEAL FROM THE MADISON CIRCUIT COURT
                           The Honorable David A. Happe, Judge
                              Cause No. 48C04-1205-FA-873


                                      December 10, 2013

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                      Case Summary

          Robert Jackson appeals the denial of his motion to withdraw his guilty plea. We

affirm.

                                           Issue

          Jackson raises one issue, which we restate as whether the trial court properly

denied his motion to withdraw his guilty plea.

                                           Facts

          In May 2012, the State charged Jackson with Class A felony child molesting,

Class C felony child molesting, Class B felony rape, and Class B felony sexual

misconduct with a minor. At a February 15, 2013 hearing on a deposition issue, Jackson

indicated that he wished to accept the State’s plea offer. Jackson’s counsel stated that he

had “long conversations with [his] client about the offer . . . .” Tr. p. 6. The State

indicated that it had offered to allow Jackson to plead guilty to Class C felony child

molesting and Class B felony sexual misconduct with a minor with concurrent

sentencing. Although a written plea agreement had not been signed at that time, the

parties agreed to submit a written agreement. The trial court questioned Jackson, who

indicated that he understood the agreement, he understood his rights, he was not under

the influence of alcohol, drugs, or medication, and he was making the plea decision.

Jackson also indicated that he had not been “forced or threatened into pleading guilty.”

Id. at 12. After the State described the factual basis for the offenses, Jackson admitted

that the State “accurately described” what he did. Id. at 15. The trial court took the plea



                                             2
under advisement and set sentencing for March 18, 2013.            A written, signed plea

agreement was filed with the trial court later that day.

       At the sentencing hearing, Jackson indicated that he wished to withdraw his guilty

plea. Jackson claimed that he “was pressured into taking this plea bargain,” that he

“didn’t have enough time to think,” and that he “really did not want this plea bargain.”

Id. at 25. Jackson also claimed that he did not sign the plea agreement and that he did not

“recall” who signed the agreement. Id. at 26. The trial court denied Jackson’s request to

withdraw the guilty plea. The trial court then sentenced Jackson to eighteen years in the

Department of Correction. Jackson now appeals.

                                          Analysis

       Jackson argues that the trial court abused its discretion by denying his motion to

withdraw his guilty plea. Motions to withdraw guilty pleas are governed by Indiana

Code Section 35-35-1-4. Smallwood v. State, 773 N.E.2d 259, 264 (Ind. 2002). After

the plea of guilty but before sentencing, a trial court may grant the motion for “any fair or

just reason.” Id.; Ind. Code § 35-35-1-4(b). The trial court is required to grant the motion

to prevent “manifest injustice” and is required to deny the motion when the State would

be “substantially prejudiced.” Smallwood, 773 N.E.2d at 264; I.C. § 35-35-1-4(b). The

trial court’s decision is reviewed for abuse of discretion. Smallwood, 773 N.E.2d at 264;

I.C. § 35-35-1-4(b).

       On appeal, “‘[t]he trial court’s ruling on a motion to withdraw a guilty plea arrives

in [this] Court with a presumption in favor of the ruling.’” Smallwood, 773 N.E.2d at

264 (quoting Johnson v. State, 734 N.E.2d 242, 245 (Ind. 2000)). “One who appeals an

                                              3
adverse decision on a motion to withdraw must therefore prove the trial court abused its

discretion by a preponderance of the evidence.” Id. “We will not disturb the court’s

ruling where it was based on conflicting evidence.” Id.

        Jackson argues that manifest injustice occurred here because he was pressured into

taking the plea, he did not have enough time to consider it, and he did not sign the plea

agreement.1 Jackson’s acknowledgments at the guilty plea hearing indicate otherwise.

At the hearing on a separate issue, Jackson indicated that he wished to accept the State’s

prior guilty plea offer, and the hearing was converted into a guilty plea hearing. The trial

court questioned Jackson, who said that he understood the agreement, he understood his

rights, he was not under the influence of alcohol, drugs, or medication, and he was

making the plea decision.           Jackson also indicated that he had not been “forced or

threatened into pleading guilty.” Tr. p. 12. A written, signed plea agreement was filed

later that day.

        Jackson clearly indicated at the guilty plea hearing that he was not forced into

pleading guilty.      Further, Jackson’s argument that he did not have enough time to

consider the plea agreement is contradicted by the fact that he, not the State, raised the

guilty plea issue at the hearing. If Jackson needed more time to consider the offer, he

simply did not need to raise the issue. As for Jackson’s argument that he did not sign the


1
  Jackson also briefly argues that the trial court did not advise him of the elements of the crimes at the
guilty plea hearing and that he pled guilty before the State gave the factual basis for the offenses. Jackson
did not raise these arguments when he requested that the trial court withdraw his guilty plea.
Consequently, Jackson has waived this argument. See Haak v. State, 695 N.E.2d 944, 947 (Ind. 1998)
(holding that the defendant cannot change course and assert a different objection on appeal).



                                                     4
agreement, which was filed the same day as the guilty plea hearing, and that he did not

“recall” who signed the agreement, the trial court clearly did not find the argument

credible. Tr. p. 26. Jackson has failed to demonstrate that the trial court abused its

discretion by denying his motion to withdraw his guilty plea.

                                       Conclusion

      The trial court did not abuse its discretion by denying Jackson’s motion to

withdraw his guilty plea. We affirm.

      Affirmed.

CRONE, J., and PYLE, J., concur.




                                            5